Citation Nr: 0613333	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  95-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for temporomandibular joint (TMJ) internal 
derangement with associated osteoarthritis, myofascial pain, 
and scarring for the period of time prior to February 17, 
1994.

2.  Entitlement to a disability rating in excess of 20 
percent for TMJ internal derangement with associated 
osteoarthritis, myofascial pain, and scarring for the period 
of time subsequent to February 16, 1994.

3.  Entitlement to a separate disability rating for V3 
paresthesia of the seventh cranial nerve, as a symptom of the 
veteran's service-connected TMJ disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from April 1989 to 
April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The case was previously before the Board on numerous 
occasions, most recently in February 2004 when it was 
remanded to provide additional notice to the veteran, obtain 
VA medical records, and accord the veteran another 
examination.


FINDINGS OF FACT

Since service connection was established for TMJ syndrome 
effective April 14, 1993, the TMJ syndrome has been 
productive of pain which limits the inter-incisal opening to 
no more than 30 millimeters with strain, and V3 paresthesia 
of the seventh cranial nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, and not 
in excess thereof, for TMJ internal derangement with 
associated osteoarthritis, myofascial pain, and scarring for 
the period of time prior to February 17, 1994, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.149, Diagnostic Code 9905 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for TMJ internal derangement with associated 
osteoarthritis, myofascial pain, and scarring for the period 
of time subsequent to February 16, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.149, Diagnostic Code 9905 (2005).

3.  The criteria for a separate disability rating of 10 
percent for V3 paresthesia of the seventh cranial nerve 
resulting from TMJ internal derangement have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.124a, Diagnostic Code 8207 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in February 2004, along with multiple statements 
of the case and supplemental statements of the case dating 
back to 1998 satisfied the duty to notify provisions.  The 
veteran has been accorded several examinations for disability 
evaluation purposes and there is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist.  

VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  On March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  As 
noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her claims by way of multiple statements of the case and 
supplemental statements of the case dating back to 1998, as 
well as the letter dated in February 2004.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  
While the appeal originated from a rating in 1998, the claim 
has been readjudicated after appropriate notice was provided 
the veteran.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Further, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25.  
Pyramiding, that is, the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
on of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).  In the present case the 
veteran claims entitlement to separate disability ratings for 
the various manifestations of her service-connected TMJ 
syndrome, to include arthritis and neurologic impairment.  

VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the rating criteria for the disability at issue.  The 
evidence includes, but is not limited to:  service medical 
records; the veteran's contentions; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to each claim.  

The evidence of record reveals that the veteran had TMJ 
symptoms during service and that surgical correction was 
attempted without much success.  A September 1998 rating 
decision granted service connection for the veteran's TMJ 
disability and assigned a 10 percent disability rating 
effective from April 1993.  The 10 percent disability rating 
was assigned by analogy under Diagnostic Code 8207 for the 
neurologic symptoms related to the seventh (facial) cranial 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  The 
evaluation for seventh (facial) cranial nerve paralysis is 
dependent upon the relative degree of loss of innervation of 
the facial muscles.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.  Complete paralysis of 
the seventh (facial) cranial nerve warrants a 30 percent 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8207.

Cranial nerve neuritis characterized by the loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate incomplete paralysis.  38 C.F.R. 
§ 4.123, Diagnostic Code 8307.

Cranial nerve neuralgia is usually characterized by a dull 
and intermittent pain.  When it occurs in a typical 
distribution so as to identify the nerve involved, it is 
rated on the scale provided for the evaluation of injury of 
that nerve with a maximum evaluation equal to the rating for 
moderate incomplete paralysis of the nerve.  Tic douloureux 
or trifacial neuralgia may be rated up to complete paralysis 
of the affected nerve.  38 C.F.R. § 4.124.

Disability from lesions of peripheral portions of the first, 
second, third, fourth, sixth, and eighth nerves will be rated 
under the Organs of Special Sense.  The ratings for the 
cranial nerves are for unilateral involvement; when 
bilateral, combine but without the bilateral factor.  38 
C.F.R. § 4.124a.

A July 2005 rating decision granted an increased rating of 20 
percent for the veteran's service-connected TMJ disability, 
but changed the assigned Diagnostic Code to 9905, which 
governs ratings of limited motion of the temporomandibular 
articulation.  A 10 percent rating contemplates inter-incisal 
range of motion from 31 to 40 millimeters.  A 20 percent 
rating contemplates inter-incisal range of motion from 21 to 
30 millimeters.  A 30 percent rating is assignable for inter-
incisal range of motion from 11 to 20 millimeters.  A 40 
percent evaluation is assignable for inter-incisal range of 
motion from 0 to 10 millimeters.  The note to Diagnostic Code 
9905 provides that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905. 

In April 1994 a VA examination of the veteran was conducted.  
The veteran reported pain and difficulty chewing.  X-ray 
examination revealed residual hardware such as wires, screws 
and metal casting, from the veteran's inservice TMJ surgery.  
Some facial nerve numbness and paresthesia was also noted.  
Inter-incisal range of motion testing was not completed, but 
it was reported that she had difficulty chewing and eating as 
well as constant pain.  She was unable to bite or chew solid 
food and needed medication to be comfortable.  

VA examination in July 1998 resulted in a diagnosis of TMJ 
internal derangement with associated osteoarthritis and 
myofascial pain.

VA treatment records do not show any continuing treatment for 
the TMJ disability.  VA examination in 2000 reflects that 
motor functions were okay with only an occasional pull to the 
left side.  Limitation of motion was none but there was some 
discomfort on the right side at maximum opening. 

In April 2005 the most recent VA examination of the veteran 
was conducted.  Range of motion testing revealed that the 
veteran had inter-incisal range of motion to 36 millimeters 
with strain and to 30-32 millimeters without strain.  V3 
paresthesia of the seventh cranial nerve was identified.  The 
examiner indicated that the residual scars from the veteran's 
in-service TMJ surgery were within normal limits and were 
contained within the oral cavity and thus not visible.  

The evidence supports the assignment of a 20 percent 
disability rating for the veteran's TMJ syndrome under 
Diagnostic Code 9905 for the period of time prior to February 
17, 1994.  While there are no inter-incisal range of motion 
findings until the 2005 VA examination, the totality of the 
evidence of record reveals that the veteran's TMJ disability 
has been at the same disability level ever since her in-
service corrective surgery.  Accordingly, a 20 percent 
disability rating for the TMJ disability for the period of 
time prior to February 17, 1994 is granted.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905.

The preponderance of the evidence is against the assignment 
of a disability rating of 20 percent for the veteran's TMJ 
disability for any period of time in question.  The medical 
evidence of record clearly shows that the veteran's most 
limited inter-incisal range of motion is to 30 millimeters.  
This warrants the assignment of a 20 percent disability 
rating.  There is no evidence of malunion or nonunion of the 
mandible.  There is simply no evidence of the veteran's 
interincisal range of motion being limited to less than 30 
millimeters, let alone the 20 millimeters which would warrant 
the assignment of a disability rating of 30 percent.  In the 
present case, the veteran has a maximum opening range of 30 
millimeters which only warrants a 20 percent disability 
rating.  38 C.F.R. § 4.150, Diagnostic Code 9905.  Moreover, 
there is no evidence of nonunion or loss of the mandible, so 
rating the veteran's disability under Diagnostic Codes 9900, 
9901, 9902, 9903 is not warranted.  

The evidence also supports the assignment of a separate 
disability rating of 10 percent for the veteran's V3 
paresthesia of the seventh cranial nerve.  The evidence of 
records shows that the veteran has consistently had symptoms 
of facial numbness and paresthesia at the same level ever 
since her TMJ surgery.  Accordingly, a separate 10 percent 
rating pursuant for these neurologic symptoms is granted.  
38 C.F.R. § 4.124a, Diagnostic Code 8207.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2002).  This has been accomplished 
in the present case as the veteran is assigned a 20 percent 
disability rating for her service-connected mandible 
disability.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 20 percent for the veteran's service-
connected TMJ syndrome, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 20 percent, and not in excess thereof, 
is granted for TMJ syndrome, for the period of time prior to 
February 17, 1994, subject to the law and regulations 
governing the payment of monetary awards.  

A disability rating in excess of 20 percent for TMJ syndrome 
is denied. 

A separate disability rating of 10 percent, and not in excess 
thereof, is granted for V3 paresthesia of the seventh cranial 
nerve as a symptom of TMJ syndrome, subject to the law and 
regulations governing the payment of monetary awards. 



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


